COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Telicia Owens v. Krista G. Handyside, M.D., Samuel J. Prater, M.D.,
                         Kenneth A. Totz, D.O., FACEP, and Memorial Hermann Hospital
                         System d/b/a Memorial Hermann – Texas Medical Center

Appellate case number:   01-12-01108-CV

Trial court case number: 2012-07534

Trial court:             152nd District Court of Harris County

        Appellee Kenneth A. Totz, D.O., FACEP has filed a motion for rehearing and a motion
for en banc reconsideration. The Court requests a response to the motion for rehearing and the
motion for en banc reconsideration from appellant Telicia Owens. The response must be filed no
later than 5:00 p.m., 20 days from the date of this order. See TEX. R. APP. P. 49.2.
       It is so ORDERED.


Judge’s signature: /s/ Justice Jennings
                    Acting individually    Acting for the Court


Date: June 30, 2015